Mr. Chief Justice Walker delivered the opinion of the Court: The lease in this case, under which the school directors claim this property for school purposes, was executed by Joel IT. Starkey, on the 9th day of February, 1847, to Jesse Starkey, for the term of ninety-nine years. The lease demises the premises in these words: “ For and in consideration of the many advantages to a neighborhood of a permanent school, I have leased unto Jesse Starkey, JoelTJ. Starkey, and John Cox, present trustees of the Bethel school, and to their successors after them, legally chosen according to law, for the purpose aforesaid,” the premises in controversy, “ for the full term of ninety-nine years from the date hereof, and by these presents do lease and quitclaim all right or title to said eighty rods of land so leased for the term and use aforesaid, unto said trustees and their successors, with all the appurtenances thereunto belonging, for the term above specified.” That this, on its face, is a lease solely for school purposes, no one will or can controvert. It is, however, contended that it was the intention of the parties to the lease, as well as persons residing in the neighborhood and contributing to the building, that it should be used also for church purposes; and to establish that fact, proved that the different religious denominations of the neighborhood used it on Sundays for purposes of worship; that the lessor was present and acted as secretary of the meeting when the time for its occupation by the different religious societies was agreed to and arranged, soon after the erection of the building, and its long use for Sunday-school and public worship, without interruption, are relied upon as evidence that the lease does not embody the agreement of the parties executing it. If there was a mistake in preparing the lease, and the design of the parties in declaring the use was defeated by mistake, accident or fraud, then chancery would unquestionably reform the instrument, so as to effectuate the agreement intended to have been expressed in the lease. But in such cases a court of equity will require clear and satisfactory proof of the mistake, before granting relief. It will not do so on loose, vague, and indefinite testimony. In this case, Starkey, who made the lease, testifies that he has no recollection that any thing was intended that is not contained in the deed. The scrivener who drew the lease thinks it was intended that the premises were to be conveyed for both school and church purposes, but that he used a blank lease and supposed that it would make no difference if it was omitted. He also testifies he has no knowledge of the intention of Starkey when he executed the lease. Several witnesses, not parties to the transaction, state that it was their understanding that the house was to be used for both purposes; hut they do not pretend to know that such was Starkey’s intention, or that of the grantees. As to the evidence of mistake in drawing the lease, from the knowledge of witnesses, it certainly fails. It is also insisted that the acts of the parties, such as permitting the various religious denominations to use the house for worship, the attendance of such worship by Starkey, and other circumstances, show that it was designed for religious worship as well as school purposes. In a case of doubt, these circumstances might shed light on the transaction, but, of themselves, are not sufficient to control and overcome an express grant for another purpose. It is not unusual for school houses, with or without the consent of the directors, to he used for the purpose of worship, and, when we find them so occupied, we may infer permission from the directors, hut not ownership of the property by the church. The lease having been executed, the legal rights which it conferred became vested in the lessees, for the use as declared in the deed, and it was not within the power of the grantor, either by a subsequent deed, by parol declarations, or acts of his, to alter or vary those rights. Hence his acting as secretary, and attending worship in the house, could not, in the slightest degree, alter or affect the title he had conveyed. Nor could the understanding or expectations of strangers to the deed have the slightest effect on the title conveyed by the lease. The beneficiaries took under the deed a vested interest in the property, which neither the grantor nor the trustees had any power to change or pervert from the uses declared by the deed. Our present school system was in force when this lease was executed. It is true, that important changes have been made in the law, hut its essential principles are not altered. It then, as now, provided for public schools, to he supported at public expense, and we must presume that this lease was made with a view to that system, or the lessor would have expressly limited its use to private school purposes, as it is to the directors and their successors elected according to law. Failing to do so, we must conclude that it was intended for public school purposes, and it has been so occupied and enjoyed. But, even if this were not true, the directors have the possession, and must be presumed to be the owners until the presumption is rebutted. Appellees claim title, and until they show that they are invested with legal $r equitable rights, they are not in a position to question the title of appellants, or their power to control its use. The decree of the court below, for these reasons, must be reversed and the cause remanded. Decree reversed.